Exhibit 99.3 EXHIBIT 1.1(N)(1) REVOLVING CREDIT NOTE $ Pittsburgh, Pennsylvania , 201 FOR VALUE RECEIVED, the undersigned, SUN HYDRAULICS CORPORATION, a Florida corporation (herein called the “Borrower”), hereby unconditionally promises to pay to the order of (the “Lender”), the lesser of (i)the principal sum of (US$), or (ii)the aggregate unpaid principal balance of all Revolving Credit Loans made by the Lender to the Borrower pursuant to that certain Credit Agreement, dated as of July 29, 2016, among the Borrower, the Guarantors now or hereafter party thereto, the Lenders now or hereafter party thereto, and PNC Bank, National Association, as administrative agent for the Lenders (hereinafter referred to in such capacity as the “Administrative Agent”) (as amended, restated, modified, or supplemented from time to time, the “Credit Agreement”), payable by 1:00 p.m. Pittsburgh time on the Expiration Date, together with interest on the unpaid principal balance hereof from time to time outstanding from the date hereof at the rate or rates per annum specified by the Borrower pursuant to, or as otherwise provided in, the Credit Agreement.
